1    JACQUELINE A. FORSLUND
     Forslund Law, LLC
2    CSBN 154575
3    P.O. Box 4476
     Sunriver, OR 97707
4    Telephone: 541-419-0074
     Fax:          541-593-4452
5    Email:        jaf@forslundlaw.com
6
     Attorney for Plaintiff
7

8                                    UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA

10   WILLIAM MERRIL HOPKINS,             )                   Case No. 2:18-CV-00905-AC
                                         )
11          Plaintiff                    )                   STIPULATION AND PROPOSED
                                         )                   ORDER FOR EXTENSION OF TIME
12
     v.                                  )                   TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     NANCY A. BERRYHILL,                 )
14   Acting Comm’r of Social Security,   )
                                         )
15
            Defendant                    )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 14 Days to November 9, 2018, for Plaintiff to file his Opening Brief, in accordance with the

20   Court’s Scheduling Order. This is Plaintiff's second request for an extension. It is requested due to
21
     the fact that Plaintiff’s counsel has fallen ill and requires additional time to brief this case.
22

23

24

25

26

27

28

     Hopkins v. Berryhill             Stipulation and Proposed Order       E.D. Cal. 2:18-cv-00905-AC
1    The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
2

3

4
                                                  Respectfully submitted,
5

6

7    Date: October 19, 2018                       JACQUELINE A. FORSLUND
                                                  Attorney at Law
8

9
                                                  /s/Jacqueline A. Forslund
10                                                JACQUELINE A. FORSLUND

11                                                Attorney for Plaintiff
12

13
     Date: October 19, 2018                       MCGREGOR W. SCOTT
14                                                United States Attorney
                                                  DEBORAH STACHEL
15
                                                  Regional Chief Counsel, Region IX
16                                                Social Security Administration

17                                                /s/Marcelo Illarmo
                                                  MARCELO ILLARMO
18
                                                  Special Assistant United States Attorney
19                                                *By email authorization

20                                                Attorney for Defendant
21

22                                                 ORDER

23   APPROVED AND SO ORDERED
24

25
     DATED: October 23, 2018
26

27

28

     Hopkins v. Berryhill          Stipulation and Proposed Order      E.D. Cal. 2:18-cv-00905-AC
